Citation Nr: 0726163	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher rating for residuals of a right 
knee injury with patellofemoral pain syndrome, currently 
rated as 20 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from December 1959 to 
September 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the veteran requested a hearing in 
Washington, D.C. in his June 2004 substantive appeal, but 
later withdrew this request in a letter to the RO dated 
August 2004. 


FINDINGS OF FACT

1.  The right knee disorder has not resulted in more than 
moderate impairment due to instability or subluxation.

2.  The veteran has arthritis of the right knee which results 
in pain and limitation of motion.

3.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C has not been related to any 
incident during service by competent evidence.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent, to include instability or subluxation, for residuals 
of a right knee disorder are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5261 (2006); VAOPGCPREC 23-97 (1997); VAOPGCPREC 
09-98 (1998).

3.  Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Right Knee Disorder

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for a right 
knee disorder.  In particular, the veteran reports that his 
right knee disorder continues to worsen, and that this 
decline warrants a higher rating.  The veteran was originally 
granted service connection for a right knee disorder in 
August 1981.  The RO evaluated the veteran's right knee 
disorder as 10 percent disabling at that time, effective June 
1, 1981.

The veteran successfully sought an increased disability 
rating for his right knee disorder in March 2003.  The RO 
granted the veteran's claim and evaluated the right knee 
disorder as 20 percent disabling, effective March 17, 2003.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In a Rating Decision dated March 2003, the RO evaluated the 
veteran's right knee disorder as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This particular 
diagnostic code requires a 10 percent evaluation for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is assigned for 
severe recurrent subluxation or lateral instability.

The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
service-connected right knee disorder.  The evidence of 
record does not show entitlement to a 30 percent evaluation 
under Diagnostic Code 5257.  Specifically, the Board finds 
that the veteran's right knee disorder has not resulted in 
more than moderate impairment due to subluxation or 
instability.

VA administered an April 2003 Compensation and Pension 
Examination (C&P) in connection with this current claim.  The 
veteran reported a host of symptoms at the time of the 
examination, including pain and instability, weakness, lack 
of endurance, and fatigability.  The examiner noted objective 
evidence of painful movement and instability upon physical 
examination, but there was no evidence to show that the 
instability was severe.  His gait was faulting and he seemed 
unsure of his steps but did not use a cane or any other 
assistive device.  Similarly, the examiner found no evidence 
of subluxation.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 20 percent under 
Diagnostic Code 5257 for a right knee disorder are not met.

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
right knee.  When a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be assigned if 
the veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension is limited to five degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees, 
while a 20 percent evaluation is assigned where extension is 
limited to 15 degrees.  A 30 percent rating is assigned where 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted where extension is limited to 30 degrees, and a 
50 percent evaluation is warranted where extension is limited 
to 45 degrees.  The Board notes that the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative arthritis.  

Here, the C&P examiner tested the veteran's range of motion 
of the right knee in April 2003.  The examiner interpreted 
flexion to be 111 degrees and extension to be minus eight 
degrees.  The Board notes that the normal range of motion for 
the knee on flexion is 140 degrees and 0 degrees on 
extension. 38 C.F.R. § 4.71a, Plate II.

Based on the veteran's eight degree limitation on extension, 
he meets the schedular criteria for a noncompensable rating 
under limitation of motion as described in Diagnostic Code 
5261.  However, there is also evidence that pain limits the 
veteran's functional ability.  The C&P examiner observed in 
April 2003 that objective evidence existed to show that the 
veteran had painful motion and that motion stopped when the 
veteran's pain began.  The examiner also found that the 
veteran had "instability, weakness, tenderness, redness, 
heat, abnormal movement, and guarding of movement" in the 
right knee.  

The examiner noted the veteran's complaint of 15 percent 
additional functional impairment with inclement weather and 
noted that "his [the veteran's] gait is faulting and he 
seems unsure of his steps."  The examiner also noted that 
the veteran fell down the day prior to the examination.  The 
fall resulted in an abrasion on the veteran's right patella.  
The examiner diagnosed the veteran as having degenerative 
joint disease of the right knee "with following fracture 
with loss of function due to pain."  X-rays taken in May 
2003 were interpreted to show mild degenerative joint disease 
of both knee joints with a narrowing of the joint space.  

Given the evidence of record, the Board finds that the 
veteran has arthritis of the right knee which results in pain 
and limited motion.  Accordingly, the Board concludes that a 
separate ten percent rating for arthritis of the right knee 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Such a rating is required to adequately address the effect of 
the right knee disorder upon the veteran's ordinary daily 
activities.  An evaluation in excess of 10 percent is not 
warranted based on the veteran's flexion to 111 degrees and 
the fact that a 10 percent evaluation is granted based on 
extension limited by eight degrees with accompanying 
weakness, tenderness, redness, heat, abnormal movement and 
guarding.  



Service Connection for Hepatitis C

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d).

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. §  3.301(a) (2006). 

Establishing service connection, therefore, generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006). 

In the instant case, the veteran contends that he contracted 
hepatitis C while in service after giving blood.  The veteran 
asserts that his blood was drawn with "unclean needles."  
Post-service VA treatment records indicate that the veteran 
was diagnosed with hepatitis C in May 2002, approximately 38 
years after he was discharged from service.

A review of the veteran's service medical records (SMRs) 
demonstrate that hepatitis C was not present during service.  
The Board observes that the veteran was given a clinical 
evaluation and physical examination in August 1964 prior to 
discharge from service.  The clinical evaluation was normal, 
but for an acknowledgement of the veteran's in-service right 
knee injury.  The physical examination was negative for any 
references to hepatitis and the veteran provided a medical 
history in which he denied ever having jaundice.

Post-service treatment records indicate that the veteran 
sought care at a VA medical facility in May 2002 as part of 
regular follow-up care.  Laboratory bloodwork conducted at 
that time demonstrated that the veteran had an elevated liver 
function test.  The veteran subsequently tested positive for 
the hepatitis C antibody in May 2002.  The veteran stated 
that he had served in Vietnam and that he had a blood 
transfusion prior to 1992.

A VA treatment note dated October 2002 notes that the veteran 
had not consumed alcohol since 1963.  The veteran denied a 
history of intravenous drug abuse, tattoos, or employment in 
the health care field.  A review of the veteran's health 
history conducted at that time showed that the veteran had 
coronary artery disease and that he subsequently had a 
coronary artery bypass graft in 1987.  The veteran reported 
having a blood transfusion in 1987.
  
After reviewing all the evidence of record, the Board 
concludes that there is no competent evidence linking 
hepatitis C, which was diagnosed many years after separation 
from service, to his period of service.  The Board notes that 
in his June 2004 substantive appeal, the veteran explained 
his own beliefs concerning the manner in which he likely 
contracted hepatitis C.  However, lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Furthermore, there exists no 
medical opinion in the claims file relating Hepatitis C, 
which was diagnosed many years after service, to any alleged 
incident of service.

The Board finds that hepatitis C was not present during 
service, and it has not been shown that it developed after 
service as a result of a service-related incident.  Indeed, 
in view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating hepatitis C to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility. See 
38 C.F.R. § 3.102 (2006).  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, the lapse of almost four 
decades between service and the diagnosis of Hepatitis C is 
evidence against the veteran's claim.  Accordingly, the Board 
finds that hepatitis C was not incurred in or aggravated by 
service.  

Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required is whether 
there is competent evidence of a current disability.  The 
medical records indicate that the veteran has current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that he contracted hepatitis C in service after giving 
blood drawn with unclean needles.  However, the service 
medical records do not reflect complaints or treatment for 
hepatitis C.  The examinations were normal and the veteran 
did not report any symptoms of hepatitis C while he was in 
service.  The third element is whether the evidence indicates 
that a disability may be associated with service or another 
service-connected disability.  In this case, there is 
evidence that the veteran had a blood transfusion in 1987, 
possibly during a coronary artery bypass graft.   However, 
there is no competent evidence linking hepatitis C to any 
incident of service.  As the Board ultimately finds in this 
case that the preponderance of the evidence weighs against 
the veteran's claims for service connection, a VA examination 
is not required in this case.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated April 2003 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the veteran provide any evidence in 
his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in December 2003.  This letter informed the 
veteran of the type of evidence needed to substantiate his 
claim for an increased rating as well as an explanation of 
what evidence the veteran was to provide to VA in support of 
his claim and what evidence VA would attempt to obtain on his 
behalf.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.    
 
While the RO's December 2003 letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any Agency of Original Jurisdiction (AOJ) 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the request for a higher rating.  Moreover, 
after the notice was provided, the case was readjudicated and 
a statement of the case was provided to the veteran in June 
2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
for service connection for Hepatitis C and an effective date 
for either disability on appeal.  Despite the insufficient 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for Hepatitis C, any 
questions as to the rating and effective date to be assigned 
are rendered moot.  Regarding the assignment of a separate 
evaluation for right knee arthritis, the RO can provide the 
requisite notice in connection with the assignment of the 
effective date.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
increased rating claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of the evidence is required.

	(CONTINUED ON NEXT PAGE)





ORDER

1.  An increased rating higher than 20 percent for residuals 
of a right knee disorder, manifested by instability, is 
denied.

2.  A separate 10 percent rating for arthritis of the right 
knee is granted.

3.  Service connection for hepatitis C is denied. 



___________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


